Gary, J. If one of two or-‘more defendants against whom judgment is entered before a justice takes an appeal alone, the other defendant or defendants must be summoned, or return of not found had, under Sec. 70 of the Act of 1873, concerning justices, before the case can be disposed of. Steinborn v. Thomas, 8 Ill. App. 515; Humphreys v. Rodgers, 9 Ill. App. 281; Walter v. Bierman, 59 Ill. 186; Stewart v. Peters, 33 Ill. 384. This rule having been disregarded in this cas* the judgment must be reversed and the case remanded for proceedings required by the statute. jReversed and remanded.